      Case: 3:20-cr-00137-wmc Document #: 38 Filed: 06/29/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                    FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,


              v.                                                    Case No. 20-cr-137-wmc

MICHAEL EISENGA,

                     Defendant.


                    ORDER OF FORFEITURE - MONEY JUDGMENT


        Based upon the motion of the United States, the Court finds that:

        1.    On October 22, 2020, a federal grand jury sitting in Madison, Wisconsin

returned an indictment against Michael Eisenga.                  The one-count indictment charged a

violation of 18 U.S.C.   §       1344(2). The indictment also contained a forfeiture allegation

for the forfeiture of any and all property constituting or derived from proceeds obtained

directly or indirectly as a result of the said violation, including but not limited to a

money judgment in a sum of money equal to $6. 9 million in United States currency,

representing the amount of proceeds obtained as a result of scheme to defraud. ECF.

No.2.

        2.    On March 25, 2021, the defendant pleaded guilty to the one-count
                                                                          '       "
                             '                               '        '

indictment. In the plea agreement, the defendant agreed that'he obtained proceeds of

$6,975,000.00 from the violations of 18 U.S.C.        §   1344(2). ECF. Nos. 17 and 22.

        3.    The United States has not, as of this date, identified specific assets that

were derived from the offense of which the defendant has been convicted.                 Nor has the
     Case: 3:20-cr-00137-wmc Document #: 38 Filed: 06/29/21 Page 2 of 2




United States identified any property of the defendants that could be forfeited as a

substitute asset in accordance with 21 U.S.C. § 853(p).

       4.     Accordingly, the United States seeks the entry of an Order of Forfeiture

consisting of a personal money judgment against defendant Michael Eisenga in the

amount of $4,027,035.51.

       5.     Pursuant to Rule 32.2(c)(l) "no ancillary proceeding is required to the

extent that the forfeiture consists of a money judgment."

       IT IS THEREFORE ORDERED:

       1.     The defendant Michael Eisenga shall forfeit to the United States the sum

of $4,027,035.51 pursuant to 18 U.S.C. § 981(a)(l)(C), 18 U.S.C. § 982, and 28 U.S.C. §

2461(c).

       2.    The United States District Court shall retain jurisdiction in the case for the

purpose of enforcing this Order; and

       3.     Pursuant to Rule 32.2(b)(4), this Order of forfeiture shall become final as to

defendant at the time of his sentencing.

       4.    The United States may, at any time, move pursuant to Rule 32.2(e) to

amend this Order of Forfeiture to substitute property having a value not to exceed

$4,027,035.51 to satisfy the money judgment in w



       DATED:   J'\1,¥,12. ~,   ~:2.l


                                             2
